Dismissed and Memorandum Opinion filed January 17, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00533-CV

                         JASON D. KRAUS, Appellant

                                        V.
                         TZACHAR HARARI, Appellee

                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-70930

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed March 9, 2012. The clerk’s record
was filed August 9, 2012. On June 28, 2012, this court abated the case for
mediation. On August 18, 2012, the parties notified the court that the case settled.
No dispositive motion was filed.

      On November 20, 2012, this court issued an order stating that unless
appellant submitted a brief or dispositive motion on or before December 20, 2012,
the court would dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Justices Christopher, Jamison, and McCally.




                                        2